Citation Nr: 9915060	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-25 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for muscle 
hernia of lower third of right leg, secondary to fracture of 
right tibia and fibula. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to grant a compensable 
rating for service muscle hernia, lower third of right leg 
secondary to fracture of right tibia and fibula.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321 (b)(1) (1998) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extra schedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether the 
case warrants the assignment of an extraschedular rating.

In his substantive appeal, received by the RO in July 1997, 
the veteran appears to raise a claim of secondary service 
connection for a heart disorder.  This matter has not been 
addressed by the RO and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected muscle hernia, lower 
third of right leg secondary to a fracture of the right tibia 
and fibula is manifested by subjective complaints of pain and 
swelling of the right lower leg, and objective findings of a 
1/2 centimeter circular muscle hernia not tender to palpation.


CONCLUSION OF LAW

The criteria for an assignment of a compensable rating for 
muscle hernia of lower third of right leg have not been 
satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. 
§  3.321, 4.1, 4.3, 4.7, 4.73 Diagnostic Code 5326 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating). He has not alleged that any records 
of probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A.§ 5107(a) (West 1991), has been 
satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1998).  In an August 1970 decision, 
the Board granted service connection for muscle hernia of 
lower third of right leg, secondary to fractured right tibia 
and fibula.  The RO's subsequent rating decision evaluated 
the veteran's hernia as 10 percent disabling effective July 
22, 1968, the date of receipt of the veteran's claim.  In 
making its decision, the Board considered the veteran's 
service records, which showed a history of a well healed 
right tibia and fibula fracture from 1955, when the veteran 
was approximately 11 years old.  The fracture required open 
reduction, but by the time of the veteran's preinduction 
physical examination in June 1961, his right leg was not 
considered disabling.  In February 1962, the veteran 
complained of pain, swelling and tenderness in the area of 
his right leg scar after prolonged marching and running.  
Upon examination, the veteran was found to have a 1 x 1 
centimeter (cm) defect in the anterior compartment of the 
fascia in the lower portion of his surgical incision, which 
allowed herniation of a small portion of muscle, secondary to 
the old tibia and fibula fracture.  In June 1962, the veteran 
was hospitalized with acute osteomyelitis of the right tibia.  
In a February 1969, post service VA examination, the veteran 
had 9 1/2 inch long scar on the anterior lateral aspect of the 
right leg with a 11/2 by 3/4 inch  fascia defect, or muscle 
hernia, on the lower end of the scar.  There was no swelling 
of the leg or ankle, and X-rays revealed a well healed 
fracture of the midshaft of the tibia and fibula, with an 
interosseous breaking of the right tibia by the callus at the 
level of the fracture.    

In a January 1977 rating decision, the RO reduced the rating 
for the veteran's muscle hernia disability to 0 percent, 
effective April 1, 1977.  An August 1976 VA examination had 
revealed no muscle hernias or palpable defects along the 
right leg scar.  The veteran did complain of frequent muscle 
cramps, pain and swelling of the right leg at that time.  
Later rating decisions confirmed this noncompensable rating.             

As indicated above, the veteran has appealed the assignment 
of a noncompensable rating for his service connected muscle 
hernia of the lower third of right leg, and contends that a 
higher rating is warranted.  He contends that he has a 
painful right leg scar that makes it difficult to walk and 
has recently worsened.  After a review of the records, the 
Board finds that the evidence is against his claim for an 
increased evaluation.  See 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran's right leg disability is rated under 38 C.F.R. 
§ 4.73, Diagnostic Code (DC) 5236, for muscle hernia.  Under 
this code section, a 10 percent rating is warranted for an 
extensive muscle hernia, without other injury to the muscle.  
No other rating is provided under this diagnostic code.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

As for the veteran's right leg disability, the Board finds 
that the evidence does not support a 10 percent rating under 
DC 5326.  The report of the most recent VA examination, from 
September 1996, notes the veteran's complaints of pain and 
swelling in the right leg.  Upon examination, however, the VA 
physician did not find any swelling of the right leg, and the 
1/2 cm muscle hernia on the lower third of the leg was not 
tender to palpation.  The veteran's right leg revealed a post 
traumatic bone deformity of the right distal tibia with a 
well healed surgical scar.  He had a full range of motion in 
his right knee and leg, with normal right leg muscle strength 
and no muscle atrophy or neurologic motor or sensory deficit.  
The diagnosis was residuals of tibialis anterior muscle 
hernia secondary to fracture.  

The evidence does not support an increased rating in this 
situation.  The Board finds no evidence to support a 
conclusion that a 1/2 cm circular muscle hernia in the lower 
leg amounts to an extensive muscle hernia.  Without any 
evidence of muscle weakness or atrophy, or loss of range of 
motion, the Board finds that the veteran's right leg muscle 
hernia has minimal effect on the veteran's ability to 
function and thus cannot be categorized as extensive.  The 
Board finds that the veteran's hernia condition is 
appropriately rated as a noncompensable disability.

The veteran's representative has argued that a compensable 
rating should be assigned under DeLuca v. Brown, 8 Vet. App. 
202 (1995), which requires consideration of functional loss 
due to pain under 38 C.F.R. §§ 4.40, 4.45.  Factors listed in 
38 C.F.R. § 4.45 include less movement than normal; more 
movement than normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.

In this case, the factors listed in 38 C.F.R. § 4.45 are not 
shown by the evidence of record.  Moreover, there is no 
objective evidence of pain - or of limitation of function -- 
due to the service-connected muscle herniation.  Rather, 
there are only subjective complaints of pain, which are not 
sufficient to warrant a compensable evaluation under DeLuca.  
Although the veteran's representative asserts that the 
appellant maintains that he has pain, weakness, and fatigue 
in the leg on exertion, the veteran's statements of record 
made in connection with the current claim do not include 
references to weakness or fatigue on exertion, and, 
importantly,  the objective evidence does not show the 
presence of such manifestations.  

The zero percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  Both DC 5326, for muscle herniation, and 
the various diagnostic codes for muscle injury provide for 
compensable ratings, but the required manifestations for the 
assignment of such a rating are not demonstrated in this 
case.  Additionally, the Board finds no evidence of an 
exceptional disability picture in this case.  The record does 
not show that the veteran has required frequent 
hospitalization or treatment for his right leg disability.  
The record also does not show that the veteran's right leg 
disability picture is so unusual as to markedly interfere 
with his employment.  Although the veteran's representative 
asserts that the veteran has testified of difficulty with 
employment and everyday physical activities, and that the 
record reveals that the appellant tends to obtain the type of 
employment that is physical and normally requires frequent 
use of his disabled right leg, the veteran's statements of 
record made in connection with the current claim do not 
specify his current employment, although some of the earlier 
medical records refer to his occupation as "obrero" or 
laborer.  Aside from an allegation of difficulty walking 
normally, which was not verified on examination, the veteran 
does not describe the difficulties alleged by the 
representative.  Moreover, the record does not show that his 
muscle hernia has prevented or hindered any attempts to work.  
For the reasons noted above, the Board concludes that the 
impairment resulting from this disability is adequately 
compensated by the rating now assigned.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1998) is not warranted in this case.


ORDER

Entitlement to an increased (compensable) rating for muscle 
hernia, lower third of right leg, secondary to fracture of 
right tibia and fibula is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

